Exhibit 10.1

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of August 21, 2014, is
entered into among VS HERCULES LLC, Delaware limited liability company (“VS
Hercules”), FDC VITAMINS, LLC, a Delaware limited liability company (“FDC
Vitamins”), and BETANCOURT SPORTS NUTRITION, LLC, a Florida limited liability
company (“BSN” and together with VS Hercules and FDC Vitamins, the “New
Subsidiaries”), JPMORGAN CHASE BANK, N.A., in its capacity as Agent (“Agent”),
under that certain Amended and Restated Loan and Security Agreement dated as of
January 20, 2011, by and among VITAMIN SHOPPE INDUSTRIES INC., a New York
corporation (“Company”), VS DIRECT INC., a Delaware corporation (“VS Direct”),
VITAMIN SHOPPE MARINER, INC., a Delaware corporation (“VS Mariner”), VITAMIN
SHOPPE GLOBAL, INC., a Delaware corporation (“VS Global”, and collectively with
the Company, VS Direct and VS Mariner, the “Borrowers”, and each individually, a
“Borrower”), the Guarantors party thereto, Agent and the financial institutions
from time to time party thereto as “Lenders” (as the same may be amended,
modified, extended, supplemented or restated from time to time, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

The New Subsidiaries and Agent, for the benefit of the Secured Parties, hereby
agree as follows:

1. Each of the New Subsidiaries hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, such New Subsidiary will be deemed to be a
“Borrower” for all purposes of the Credit Agreement and shall have all of the
obligations of a Borrower thereunder as if such New Subsidiary executed the
Credit Agreement. Each of the New Subsidiaries hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
contained in the Credit Agreement applicable to a Borrower, including, without
limitation, (a) all of the representations and warranties of the Borrowers and
each Guarantor set forth in Section 8 of the Credit Agreement, and (b) all of
the covenants set forth in Section 7 and Section 9 of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, each
of the New Subsidiaries (i) is hereby made a party to the Credit Agreement and
the other Financing Agreements as a Borrower thereunder with the same force and
effect as if originally named therein as a Borrower and each of the New
Subsidiaries hereby jointly and severally assumes and agrees to pay and perform
all obligations of a Borrower under the Credit Agreement and each of the other
Financing Agreements, (ii) hereby jointly and severally agrees to pay in full
the Obligations as set forth in Section 2.7 of the Credit Agreement, and
(iii) hereby expressly assumes all obligations and liabilities of a Borrower
under the Credit Agreement and hereby assigns and transfers to Agent, and hereby
grants to Agent pursuant to Section 5 of the Credit Agreement, for the ratable
benefit of the Secured Parties, a security interest in the Collateral now owned
or hereafter acquired by such New Subsidiary. Schedule 8.2, Schedule 8.4,
Schedule 8.10, Schedule 8.11(a), Schedule 8.12, Schedule 8.15, Schedule 8.16 and
Schedule 9.9 to the Credit Agreement are hereby replaced in their entirety with
Annex A to this Agreement and Annex A to this Agreement shall be deemed to be
attached as Schedule 8.2, Schedule 8.4, Schedule 8.10, Schedule 8.11(a),
Schedule 8.12, Schedule 8.15, Schedule 8.16 and Schedule 9.9 to the Credit
Agreement.



--------------------------------------------------------------------------------

2. Each of the New Subsidiaries hereby represents and warrants that each of the
representations and warranties contained in Section 8 of the Credit Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Agreement and the other documents executed in connection
with this Agreement) as if made on and as of such date except to the extent that
such representations and warranties are expressly made as of a particular date,
in which case such representations and warranties were true and correct as of
such date.

3. If required, the New Subsidiaries are, simultaneously with the execution of
this Agreement, executing and delivering such Financing Agreements (and such
other documents and instruments), including, without limitation, an executed
Guarantee, as requested by Agent in accordance with the Credit Agreement.

4. The address of the New Subsidiaries for purposes of Section 13.3 of the
Credit Agreement is as follows:

VS Hercules, LLC

FDC Vitamins, LLC

Betancourt Sports Nutrition, LLC

2101 91st Street

North Bergen, New Jersey 070407

Attn: Chief Financial Officer (or with respect to notices of default only,
General Counsel)

Telephone No:    (201) 624-3000 Telecopy No.    (201) 868-0727

5. Each of the New Subsidiaries hereby waives acceptance by Agent and the
Secured Parties of the obligations of such New Subsidiary upon the execution of
this Agreement by such New Subsidiary.

6. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart by
facsimile or other electronic transmission shall be effective as originals.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiaries have caused this Agreement to be duly
executed by its respective authorized officer, and the Agent, for the benefit of
the Secured Parties, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

 

VS HERCULES LLC, a Delaware limited liability company By:   Vitamin Shoppe
Industries Inc., as its sole member By:  

/s/ Anthony N. Truesdale

Name:   Anthony N. Truesdale Title:   Chief Executive Officer FDC VITAMINS, LLC,
a Delaware limited liability company By:  

/s/ Jean Frydman

Name:   Jean Frydman Title:   Senior Vice President, Legal BETANCOURT SPORTS
NUTRITION, LLC, a Florida limited liability company By:  

/s/ Jean Frydman

Name:   Jean Frydman Title:   Senior Vice President, Legal

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Acknowledged and accepted: JPMORGAN CHASE BANK, N.A., as Agent By:  

/s/ Nisha Gupta

Name:   Nisha Gupta Title:   Authorized Officer

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

ANNEX A

[See attached.]